Citation Nr: 1813371	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-20 564A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


ATTORNEY FOR THE BOARD

G. A. Ong, Associate Counsel











INTRODUCTION

The Veteran served on active duty from August 1980 to January 1982. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The Veteran filed a claim of service connection for PTSD, however the Court of Appeals for Veteran Claims has held that a claim for service connection for a psychiatric disorder encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed. Clemons v. Shinseki, 23 Vet. App. 1 (2009). Thus the issue has been broadened and recharacterized as reflected on the title page.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1. An acquired psychiatric disorder, to include PTSD, was not manifest during service, and is not related to service.

2. The Veteran did not serve in combat. 


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not incurred in or aggravated by service. 38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R.     §§ 3.102, 3.159, 3.326(a) (2017).  The RO provided timely notice in its letter dated June 2010 that met the requirements.  The notice included all criteria for service connection on a direct basis and an explanation of the Veteran's and VA's respective responsibilities to obtain relevant evidence. Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006). 

The file contains the Veteran's service personnel and treatment records, identified or submitted records of private and VA medical care, and the reports of the VA examinations in July 2011, August 2011, and November 2013.  The Veteran has not identified any additional available, outstanding records.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided with VA examinations in July 2011, August 2011, and November 2013.  The report was adequate because the examiners considered and addressed the Veteran's contentions, conducted thorough examinations, reviewed the claims file, and provided sufficient supporting rationales for the opinions where necessary.

Based on the foregoing, the Board finds the examination reports to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's service connection claim decided herein.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

The Veteran has not identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).  For the aforementioned reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

II. Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing this disorder based on examination findings and in accordance with the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R.         §§ 3.304(f), 4.125(a).  


VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period.  Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

A. Acquired Psychiatric Disorder

The Veteran contends he is entitled to service connection for an acquired psychiatric disorder, to include PTSD.  The preponderance of the evidence is against the claim.  

Service treatment records reflect the Veteran did not endorse mental health symptoms during active service.  Normal psychiatric functioning was reported in his August 1980 entrance examination.  The record reflects the Veteran declined a separation examination in January 1982.  Service treatment records do not contain a diagnosis of an acquired psychiatric disorder, to include PTSD.  

VA outpatient treatment records indicate the Veteran was diagnosed with cocaine dependence and alcohol abuse through a Substance Abuse Rehabilitation Program (SARP) from May to June 2001.  In October 2003, while the Veteran denied ever having been treated for mental illness, a VA clinician noted he was diagnosed with a personality disorder.  The Veteran further reported he had never been prescribed medication and denied any depression, anxiety, thought disorder or hallucinations. The Veteran also denied any sleep problems and indicated a low level of stress. The Veteran reportedly had no symptoms of PTSD.  The VA clinician reported that while the Veteran had witnessed several traumatic injuries and deaths, he denied sleep disturbance, flashbacks, or any other symptoms that are suggestive that he is suffering from PTSD.  

In an admission to the Milwaukee VA Medical Center in December 2009, it was noted that at the time of admission, the Veteran complained of having depression and PTSD. The treating clinician, however, reported that he did not objectively meet the criteria for those diagnoses.  When asked about PTSD, the Veteran reported that he saw "a lot of bad things in his life" including watching a man get shot in Chicago and watching a "car run into a pole" when he was chasing a suspect during his time as a police officer.  The Veteran reportedly did not have flashbacks, only had occasional nightmares, and was startled by "some loud noises."  The Veteran was diagnosed with a mood disorder and antisocial personality disorder.  

The record reflects the Veteran was subsequently admitted in January, May, and August 2010 primarily for polysubstance dependence.  During the January 2010 admission, the Veteran complained of PTSD related to violence in both civilian and military life.  Although the Veteran only endorsed marijuana use, a urine toxicology screen in August 2010 was positive for cocaine and THC.  The social work unit obtained collateral information from the nursing home that the Veteran had been both using and selling marijuana in the nursing home and did not attempt to hide this from the administration.  Treatment notes during the admissions indicate the Veteran was consistently disruptive in groups and involved in an inpatient unit altercation, which was reportedly consistent with his character pathology.  Subsequent VA outpatient treatment records through January 2018 indicate the Veteran received compensated work therapy (CWT), counseling through a social worker, and mental health treatment.  In September 2017, the Veteran was discharged from mental health care as he reportedly stopped coming in for appointments.  

In July 2011, the Veteran was administered the Minnesota Multiphasic Personality Inventory-2 (MMPI-2) in advance of his VA psychological examination in August 2011.  The July 2011 VA examiner reported that the Veteran's MMPI-2 profile "may very well be invalid."  The examiner indicated that there was a high probability that the Veteran had endorsed items inaccurately, and reported symptoms and behaviors that are rarely seen even in psychiatric patients.  The VA examiner stated that there appeared to be a conscious exaggeration of symptoms based on validity and clinical scales, and therefore the accuracy of the test was very questionable.  The July 2011 VA examiner noted possible diagnoses of schizophrenia and other psychotic disorders, substance-related disorders, and anxiety disorders.  

The record reflects the Veteran was afforded a VA psychological examination in August 2011.  The VA examiner referenced the Veteran's prior diagnoses in the record of major depression disorder, impulse control disorder, bipolar disorder, PTSD, cannabis and cocaine dependence, and antisocial personality disorder.  Regarding stressors, the Veteran reported that he experienced racial discrimination, saw a man grab an electrical wire over the top of a refrigeration unit and was asked to get him down, was in a car accident after a high-speed chase, and had to guard someone who tried to electrocute himself and the Veteran.  The Veteran further endorsed trying to save a baby by performing CPR but was unsuccessful.  He reported that while in Germany for "R & R," saw a German soldier get into a tank, which blew up.  The Veteran stated that he had to pick up the soldier's head in a body bag, but it rolled down the street.  

The Veteran reported to the VA examiner that he has been in treatment since 1989, and was told that he did not meet the criteria for PTSD for admission into PTSD programs.  He noted he was barred from the VA inpatient psychiatric unit because of past threatening and violent behavior, and that he had been diagnosed with various disorders.  The VA examiner reported that the July 2011 test results were likely invalid due to the Veteran's response style, which was consistent with treatment records that noted he provided contradictory information at various times.  Upon review of the medical evidence of record, the VA examiner reported that at times during treatment, the Veteran endorsed traumas, but then at other times denied them or provided contradictory information.  

The August 2011 VA examiner opined the Veteran met the stressor criterion based on witnessing violence during childhood and youth, witnessing suicide during service, and witnessing death and injury after service.  The VA examiner opined that the Veteran does not meet the criteria for PTSD.  The VA examiner opined the Veteran met the re-experiencing criteria but not the avoidance and hyperarousal criteria, and thus did not meet the criteria for PTSD.  Regarding depression, the VA examiner opined the Veteran met the criteria for depressive disorder manifested by depressed mood, sleep problems, irritability, and anhedonia.  The VA examiner noted the depression was likely related to situational stressors, and opined the condition is not related to military service.  The VA examiner further opined the Veteran met the criteria for cocaine dependence and a personality disorder.  

In November 2013, the Veteran underwent a subsequent VA psychological examination.  Regarding the asserted stressors, the Veteran reiterated that he was involved in a car accident, was subjected to racial discrimination, had to perform CPR to a baby while on guard duty in Korea, and he had to retrieve a head of a German soldier that had fallen out of a body bad and rolled down the street.  The VA examiner noted that the Veteran's current account of the claimed stressors was vastly different than accounts noted in the Veteran's claim file, as he did not raise the fellow soldier he had to guard or the soldier who electrocuted himself.  

Based upon clinical assessments and interview with the Veteran, the VA examiner reported that he did not meet the DSM-4 or DSM-5 diagnostic criteria for PTSD.  The VA examiner opined that there is insufficient evidence of continued behavioral and social changes, re-experiencing of trauma events, avoidant behaviors, and heightened physiological arousal related to the Veteran's military service.  The VA examiner opined that there is no nexus established by the medical evidence between the Veteran's current psychiatric symptoms and the claimed stressors, and therefore, it is less likely than not that the Veteran's PTSD was incurred in or caused by military service.  

In May 2012, the Veteran's treating VA clinician submitted a letter regarding the Veteran's PTSD.  She opined the Veteran has PTSD as a result of his military service.  She noted that the Veteran saw a fellow service member die from suicide, another solider decapitated, was in a severe motor vehicle accident, and witnessed the death of several others including an infant that died in his arms.  The clinician opined the Veteran's symptoms occurred after his traumatic experiences in the service.  Thereafter, in November 2014, she completed a Disability Benefits Questionnaire (DBQ).  The VA clinician stated the Veteran had current diagnoses of PTSD and impulse control disorder, but that it is not possible to differentiate what symptoms are attributable to each diagnosis.  She noted the Veteran's history of cocaine and marijuana use and that he last used narcotics five years prior.  She opined the Veteran met diagnostic criterions A, B, C, D, E, and F of PTSD.  

The Board finds the opinions of the July 2011, August 2011, and November 2013 VA examiners to be of greater probative value than the May 2012 letter and November 2014 DBQ submitted by the Veteran's treating VA clinician.  The VA examiners' opinions were based on a review of the relevant treatment records, a clinical examination, and clear and detailed contentions of the Veteran.  The opinions adequately addressed and reconciled the Veteran's subjective complaints contained in the record with the clinical examination.  Further, complete and thorough rationales were provided for the opinions rendered.  In contrast, the treating VA clinician relied heavily upon references to traumatic events in service to determine the Veteran met the diagnostic criteria for PTSD.  The VA clinician did not discuss pre- and post-service events that the Veteran reported to his other treating VA clinicians.  The letter and DBQ of the treating VA clinician also did not reconcile instances in the record of reporting inconsistencies by the Veteran and instances where the Veteran did not meet the diagnostic criteria for PTSD or depression.  Moreover, the treating clinician's assertion that substance abuse was in remission is inconsistent with the record.  Based on the foregoing, the conclusions of the VA examiners are fully explained and consistent with the evidence of record, and are accorded greater probative weight. Nieves-Rodriguez, 22 Vet. App. at 295. 

In July 2010, the Veteran's sister submitted a letter on behalf of the Veteran.  The Veteran's sister reported that the Veteran has had behavior of waking up disoriented, inability to focus or remain focused, inability to maintain social skills, unable to obtain employment, irregular sleep habits, constantly agitated, irritable, and aggressive for the past 20 years.  She reported that this behavior started after he returned from his active duty tour in Korea.  In correspondence dated August 2012, the Veteran asserted that his current diagnosis of PTSD was manifested by in-service stressors.  

The Veteran and his relative are competent to report that the Veteran has a diagnosis of PTSD since there is at least one notation of such in the record.  See Jandreau.  However, this lay/medical evidence is no more probative and no more credible than the evidence upon which it is based.  Here, the Board has specifically rejected the medical evidence presenting a diagnosis of PTSD.  Likewise the lay/medical evidence is rejected.

Further, the Board has considered the credibility of the Veteran and his military occupational specialty (MOS) as a military policeman.  The Veteran asserted a series of in-service stressors in support of his claim for service connection for PTSD in August and October 2010.  As VA examiners and treating VA clinicians have noted various instances of contradictory reporting and symptom exaggeration, the Board notes inconsistencies in the reported stressors.  In August 2010, the Veteran stated that CPR was performed on the woman who appeared with her baby while he was on guard duty.  In the May 2012 letter by the VA clinician and the November 2013 VA examination, the Veteran stated that he performed CPR on the baby who consequently died in his arms.  He reported in his August 2010 statement that the baby had died later.  In August 2010, the Veteran asserted that there was altercation between his patrol partner and Korean soldiers and that he once got lost while on duty for four to six hours in the cold, which the Veteran did not raise to the VA examiners or to his treating VA clinicians.  Although the Veteran reported that he was on "R & R" in Germany, records do not document why he would be near a tank or why he would have to retrieve a body.  The Board further notes that the Veteran's personnel records reflect reprimands that resulted in a reduction in rank with financial penalties.  The Veteran was discharged under honorable conditions due to failure to maintain acceptable standards for retention.

The VA examiners and the Veteran's treating VA clinicians have expressed concerns over medical history that is at variance with the medical evidence of record.  The record does not establish justification for the diagnosis of PTSD. The July 2011 VA examiner provided thorough diagnostic testing that included symptom validity measures.  The Board concludes that the normal August 2011 and November 2013 VA examinations and the notations by clinicians of symptom exaggeration in September 2014 are more probative and more credible.  

The Board recognizes the Veteran has other diagnoses of record, including major depression disorder and bipolar disorder.  The Veteran's statements, however, do not establish a competent relationship to service.  There is no documented mental health treatment during active service. The Veteran denied ever having been treated for mental illness or being prescribed medication in October 2003.  He further denied any depression, anxiety, thought disorder, hallucinations, or any sleep problems.   

The evidence reflects a remote post-service onset of a psychiatric disorder.  Although he has reported an in-service onset, such statements are inconsistent with his service treatment records.  The contemporaneous records are far more credible than his remote statements.  The Veteran's report of a relationship to service is not credible.

B. Personality Disorder

As reflected above, the medical evidence of record contains a diagnosis of antisocial personality disorder.  The Board notes that a personality disorder is not a disease or injury within the meaning of applicable legislation for disability compensation purposes. See 38 C.F.R. §§ 3.303(c), 4.9.

Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.  For these reasons, the claim is denied. 


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), is denied. 



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


